Title: To James Madison from Louis-André Pichon, 11 August 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,Philadelphie le 11. Août 1804.
J’ai reçu en son tems la réponse à ma lettre du 21. Juin, dont vous m’avez honoré le 16. du mois dernier. Il semblerait en effet, Monsieur, que si une puissance neutre ne prend pas des mesures propres à s’assurer que les bâtimens belligérens qui sont l’objet de la règle des 24. heures, exécuteront cette règle, celle-ci devient éventuellement pour l’un des deux belligérens une garantie illusoire. Il vous paraîtra Surement, Monsieur, qu’il serait presqu’impossible, dans le cas qui a fait l’objet de ma plainte, de constater la violation sur le point où finit la ligne jurisdictionnelle des Etats Unis; et que la partie qui en serait lèsée ne pourrait faire que des reclamations incertaines, à moins que sur cette ligne il n’y eut des autorités chargées de surveiller l’exécution de la règle. J’admets donc, Monsieur, la force et la justesse des observations d’après lesquelles vous fixez au Sortir même de la limite l’obligation réciproque de l’Etat neutre et des Etats belligérens: mais, c’est sur cette limite même que la surveillance de l’Etat Neutre paraîtrait devoir être actuelle et directe pour que la garantie de sa neutralité fut efficace.
Dans ma lettre du 21. Juin, Monsieur, je me plaignais de ce que les stations anglaises aussitôt qu’il paraissait dans les Ports des Etats Unis un bâtiment national Français venaient y établir une Croisière et un blocus qui restraignait singulièrement la neutralité des Etats Unis. Vous me faites l’honneur de m’assurer, Monsieur, que quand des cas de ce genre se présenteront, ils ne manqueront pas de fixer l’attention. Je ne rappellerai pas ici, Monsieur, les faits que j’ai cités pour le passé ni celui que j’ai omis, du blocus de la frégate la Poursuivante pendant l’hiver dernier par le Léandre, mais je prens la liberté, Monsieur, de vous faire remarquer que ce qui se passe à New-York, est un cas de ce genre on ne peut plus frappant. Les bâtimens de guerre anglais qui sont mouillés à Sandy-hook, y sont avec le seul objet de bloquer les Frégates françaises et d’empêcher leur départ. Ils reçoivent leurs approvisonnemens de New-York pour ce service. Ils pressent journellement, dans les Eaux des Etats Unis, des matelots et même des passagers soit sur des bâtimens Anglais soit sur des bâtimens américains. Je doit, Monsieur, vous dénoncer cet état de choses: j’y ajouterai le fait aggravant qui s’est passé à Sandy-Hook les premiers jours de ce mois. Le Vaisseau anglais le Léandre a arrêté forcement le Navire Américain le Live Oak venant de Londonderry et lui a pris un grand nombre de passagers.
Cet Acte, Monsieur, est certainement contraire à la neutralité des Etats Unis, comme le sont les procédés Antérieurs des bâtimens Anglais. Il est impossible d’imaginer un état de choses qui fasse, en quelque sorte, plus servir les côtes et les Ports d’un Etat Neutre aux moyens et aux vues hostiles d’une station belligérante contre une station opposée. Dans la persuasion que ces faits attireront la considération de Monsieur le Président des Etats Unis, il me reste, Monsieur, à vous assurer du respect et de la considération avec lesquels J’ai l’honneur d’être Monsieur, Votre très humble et très obéissant Serviteur.
L. A. Pichon
 
Condensed Translation
Acknowledges the receipt in due time of JM’s 16 July reply to his letter of 21 June. It would seem, in effect, that if a neutral power does not take proper measures to enforce the rule of twenty-four hours against warships subject to it, the rule can become an illusory guarantee. Points out that it would be nearly impossible, in the case that prompted his complaint, to prove the violation that took place at the jurisdictional limit of the U.S., and for which the injured party could make only questionable complaints unless there were in those places authorities charged with overseeing the execution of the rule. Recognizes the force and soundness of the observations according to which JM lays out the reciprocal obligation of the neutral and the belligerent states but notes that it is at the jurisdictional limit that the surveillance of the neutral state must be present and direct if the guarantee of its neutrality is to be effective.
Refers to the complaint in his letter of 21 June that as soon as a French national ship appeared in the U.S., the British set up a cruise and a blockade that significantly restricted U.S. neutrality. JM assured him that when these cases arose they would not be ignored. Will not recall here the events he has previously cited nor the one he omitted, involving the blockade of the Poursuivante during the past winter by the Leander, but points out that what is happening in New York is a case of this kind that could not be more striking. The British warships anchored at Sandy Hook are there for the sole purpose of blockading the French frigates and preventing their departure. They receive their supplies from New York. They press sailors and even passengers daily from British and American ships in U.S. waters. Denounces this state of affairs and adds the aggravating incident that took place at Sandy Hook at the beginning of the month. The British vessel Leander forcibly stopped the American ship Live Oak coming from Londonderry and took from it a great number of passengers.
This act is certainly contrary to U.S. neutrality as was the earlier conduct of the British ships. It is impossible to imagine a state of affairs in which the coasts and ports of a neutral state could be more completely put at the disposal of the hostile means and designs of a belligerent power. Trusts these acts will draw the attention of the president.
